Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 March 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Massey on 09 April 2021.

The application has been amended as follows: 
IN THE CLAIMS

Please amend the following:
5. (Currently Amended) The apparatus of claim 4, further comprising: an input module that receives, from a set of sensors, a set of sensor inputs corresponding to the set of conditions for the rotor detected at one of [[a]] the start-up of the engine and an elapsed time since a previous shutdown of the engine, wherein: the speed module is configured to determine the threshold speed based on one or more sensor inputs of the set of sensor inputs corresponding to the set of conditions for the rotor detected at the start-up of the engine, the elapsed time since the previous shutdown of the engine is calculated based on a timing of a 
15. (Currently Amended) A method for mitigating thermal bow in a rotor of an engine, the method comprising: transmitting, by a processor, a control signal to a start-up device to control the rotor prior to initiating fuel flow and ignition for the engine; and commanding the start-up device to, prior to initiating fuel flow and ignition of the engine: -7-accelerate the rotor at a maximum rate of acceleration to reach at least a threshold speed within a predetermined minimum amount of time, in response to reaching the threshold speed, accelerate the rotor at a rate of acceleration along a line of constant excursion until reaching a target speed, wherein the rate of acceleration along the line of constant excursion E is based on an amount of thermal bow in the rotor and a rotational speed of the rotor, and in response to reaching the target speed, maintain the target speed for a predetermined amount of time. 
17. (Currently Amended) The method of claim 15, further comprising determining the threshold speed based on a relationship of time and a set of conditions for the rotor detected at [[the]] a start-up of the engine.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1, 8, and 15 , the prior art of record does not teach in combination with the other limitations of the independent claim: “accelerating along a line of constant excursion E…based on an amount of thermal bow in the rotor and a rotational speed of the rotor”. 
Note, excursion is interpreted in light of the Specification’s Special Definition of E, which “represents excursion outside ideal rotor envelope due to bow and vibration” ([0068] of the Specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741